Holt and Stone, Justices
(dissenting).
Commuted war risk insurance Avhen paid over to the administrator of a deceased soldier becomes a part of his estate and descends to his heirs according to the intestacy statute of the state of AAdiich the soldier Avas a resident.- We have .no statute disqualifying his widoAv from being his heir by reason of misconduct. It seems to us that on the authority of Singleton v. Cheek, 284 U. S. 493, 52 S. Ct. 257, 76 L. ed. 419, 81 A. L. R. 923; Pagel v. Hallbom, 282 U. S. 819, 51 S. Ct. 25, 75 L. ed. 732; and In re Estate of Hallbom, 189 Minn. 383, 249 N. W. 417, the decision below should be reversed.